
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2719
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To ensure public access to the summit of
		  Rattlesnake Mountain in the Hanford Reach National Monument for educational,
		  recreational, historical, scientific, cultural, and other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rattlesnake Mountain Public Access Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)The Hanford Reach
			 National Monument is public land that belongs to the American people.
			(2)The United States
			 Fish and Wildlife Service’s Comprehensive Conservation Plan (CCP) for the
			 Monument restricts public access to large portions of the Monument, including
			 the summit of Rattlesnake Mountain.
			(3)Public access to
			 Rattlesnake Mountain is important for educational, recreational, historical,
			 scientific, and cultural purposes.
			(4)Rattlesnake
			 Mountain reaches an elevation of 3,660 feet above sea level—the highest
			 elevation of the Monument, and provides unparalleled scenic views over the
			 Monument, the Hanford Site, and the Columbia River.
			(5)Public access to
			 Rattlesnake Mountain will increase tourism interest in the Monument and will
			 provide economic benefits to local governments.
			3.Ensuring public
			 access to the summit of rattlesnake mountain in the hanford reach national
			 monument
			(a)In
			 generalThe Secretary of the Interior shall provide public access
			 to the summit of Rattlesnake Mountain in the Hanford Reach National Monument
			 for educational, recreational, historical, scientific, cultural, and other
			 purposes, including—
				(1)motor vehicle
			 access; and
				(2)pedestrian and
			 other nonmotorized access.
				(b)Cooperative
			 agreementsThe Secretary of the Interior may enter into
			 cooperative agreements to facilitate access to the summit of Rattlesnake
			 Mountain—
				(1)with the Secretary
			 of Energy, the State of Washington, or any local government agency or other
			 interested persons, for guided tours, including guided motorized tours to the
			 summit of Rattlesnake Mountain; and
				(2)with the Secretary
			 of Energy, and with the State of Washington or any local government agency
			 or other interested persons, to maintain the access road to the
			 summit of Rattlesnake Mountain.
				
	
		
			Passed the House of
			 Representatives December 15, 2011.
			Karen L. Haas,
			Clerk
		
	
